United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1084
                        ___________________________

                      Stephen Roberts; Genevieve Roberts

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

                           Ocwen Loan Servicing, LLC

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: June 22, 2015
                               Filed: July 8, 2015
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      In this removed breach-of-contract action, Stephen and Genevieve Roberts
appeal the district court’s December 2014 order and judgment granting a motion to
enforce a settlement agreement. The settlement-enforcement motion was filed by
Ocwen Loan Servicing, LLC (Ocwen), over four months after the district court had
entered a March 2014 order stating that it had been advised of a settlement by the
parties, dismissing the action without prejudice, and expressly reserving jurisdiction
for 60 days to permit any party to move to reopen the action for good cause or to file
a stipulated form of final judgment.

       Upon careful de novo review, we conclude that the district court lacked
ancillary jurisdiction to rule on Ocwen’s motion because the court’s March 2014
dismissal order did not incorporate the terms of the settlement agreement, the court
retained jurisdiction for only 60 days, and no action was taken by any party during
those 60 days. See United States v. Afremov, 611 F.3d 970, 975 (8th Cir. 2010)
(appellate court has special obligation to satisfy itself not only of its own jurisdiction,
but also that of lower courts in cause under review; standard of review); see also
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994) (district court
has no post-dismissal ancillary jurisdiction to enforce settlement agreement unless
parties’ obligation to comply with terms of agreement has been made part of dismissal
order either by separate provision or by incorporating terms of agreement in order);
4:20 Commc’ns, Inc. v. Paradigm Co., 336 F.3d 775, 777-79 (8th Cir. 2003) (district
court lacked ancillary jurisdiction to rule upon motion to enforce settlement
agreement where district court’s dismissal order did not incorporate terms of
settlement, court retained jurisdiction to enforce settlement but for only 90 days, and
no party acted within 90-day period; issue of subject matter jurisdiction under
Kokkonen turns on language of dismissal order, not on events prior to dismissal).

       Accordingly, we vacate the district court’s December 2014 order and judgment,
and we remand the matter with instructions to the district court to dismiss Ocwen’s
settlement-enforcement motion, and to enter a separate judgment based upon the
March 2014 dismissal order. See Fed. R. Civ. P. 54 (“[j]udgment” includes any order
from which appeal lies); Fed. R. Civ. P. 58 (with several exceptions, every judgment
must be set out in separate document; when judgment is not set forth on separate
document, judgment is deemed entered 150 days after entry of order).

                          ____________________________


                                           -2-